Case: 14-13207        Date Filed: 06/30/2015   Page: 1 of 6


                                                                               [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 14-13207
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:12-cv-03822-ODE



SANDRA D. STARGEL,                                   Plaintiff,

SELETHIA PRUITT,
and all others similarly situated,

                                                      Plaintiff - Appellant,

versus

SUNTRUST BANKS, INC.,
THE SUNTRUST BANKS, INC. BENEFITS PLAN COMMITTEE,
RIDGEWORTH CAPITAL MANAGEMENT, INC.,
JORGE ARRIETA,
HAROLD BITLER, et al.,

                                                      Defendants - Appellees.


                            ________________________

                                  No. 14-13789
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:11-cv-00784-ODE
                Case: 14-13207       Date Filed: 06/30/2015     Page: 2 of 6




BARBARA J. FULLER,
and all others similarly situated,

                                                        Plaintiff - Appellant,

versus

SUNTRUST BANKS, INC.,
THE SUNTRUST BANKS, INC. BENEFITS PLAN COMMITTEE,
JORGE ARRIETA,
HAROLD BITLER,
MIMI BREEDEN, et al.,

                                                        Defendants - Appellees,

TRUSCO CAPITAL MANAGEMENT, INC., et al.,

                                                        Defendants.

                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (June 30, 2015)

Before ROSENBAUM and FAY, Circuit Judges, and MIDDLEBROOKS, *
District Judge.

PER CURIAM:

         The plaintiffs in these two cases appeal from several orders and a judgment

entered in the district court concerning their claims that the defendants breached


*
 Honorable Donald M. Middlebrooks, United States District Judge for the Southern District of
Florida.
                                              2
              Case: 14-13207     Date Filed: 06/30/2015   Page: 3 of 6


their fiduciary duties under the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. § 1001, et seq. This Court has previously considered the

dismissal of Barbara J. Fuller’s claims, see Fuller v. SunTrust Banks, Inc., 744
F.3d 685 (11th Cir. 2014), but this is the first time that Selethia Pruitt’s case has

been presented to us.

      While these appeals were pending, the Supreme Court issued its decision in

Tibble v. Edison International, __ U.S. __, 135 S. Ct. 1823 (2015). In Tibble, the

Supreme Court determined that, under trust law, which illuminates the contours of

an ERISA fiduciary’s duties, “a fiduciary normally has a continuing duty of some

kind to monitor investments and remove imprudent ones.” 135 S. Ct. at 1828-29.

Accordingly, the Supreme Court held that a plaintiff can effectively allege that a

defendant breached its duty of prudence under ERISA “by failing to properly

monitor investments and remove imprudent ones[,] . . . [and] so long as the alleged

breach of the continuing duty occurred within six years of suit, the claim is

timely.” Id. at 1829.

      The parties, in their supplemental discussions of Tibble before this Court,

agree with each other that these cases should be remanded to the district court for

further proceedings, in light of Tibble. We agree with the parties. The Supreme

Court’s Tibble decision essentially abrogates that part of the prior panel’s decision

in Fuller’s case concerning the application of ERISA’s six-year statute of


                                         3
                Case: 14-13207        Date Filed: 06/30/2015      Page: 4 of 6


limitations. Tibble similarly undermines the district court’s dismissal of Pruitt’s

claims as barred by the six-year limitation. In light of Tibble and the parties’

supplemental notices and agreement that remand is appropriate, we no longer feel

that oral argument is necessary in these cases.1               We therefore VACATE the

judgment and dismissal in Pruitt’s case and remand to the district court for

proceedings consistent with this opinion and Tibble. Similarly, we VACATE the

district court’s denial of Fuller’s motion under Rule 60(b), Federal Rules of Civil

Procedure, and remand for further proceedings.2

       The plaintiffs also ask that we assign this case to a new district judge on

remand because, they contend, the judge “has made up her mind that it is not

feasible to try [this] case, and that she would rule against Plaintiffs at every stage

to prevent the case from going forward.” Upon consideration, we do not believe

that reassignment is warranted here.

       While reassigning a case to a different district judge falls within our

authority, we have described that course of action as a “severe remedy.” See

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1373 (11th Cir. 1997); United

States v. Remillong, 55 F.3d 572, 577 (11th Cir. 1995) (per curiam). The propriety

       1
          See 11th Cir. R. 34-3(f) (“When an appeal is assigned to an oral argument panel, the
oral argument panel . . . may by unanimous vote determine that the appeal will be decided by the
panel without oral argument, or transfer the appeal to the non-argument calendar.”)
        2
          We note that procedurally, of course, Tibble does not overturn our prior panel’s
affirmance of the judgment in Fuller’s case. By remanding Fuller’s case, we are merely
returning jurisdiction to the district court for consideration of any post-judgment motions Fuller
wishes to make. We offer no opinion on the proper resolution of any such motions.
                                                4
               Case: 14-13207     Date Filed: 06/30/2015   Page: 5 of 6


of doing so is informed by three factors: “(1) whether the original judge would

have difficulty putting his previous views and findings aside; (2) whether

reassignment is appropriate to preserve the appearance of justice; (3) whether

reassignment would entail waste and duplication out of proportion to the gains

realized from reassignment.” Chudasama, 123 F.3d at 1373 (internal quotation

marks and citation omitted). Plaintiffs offer argument on the first and third factors

only.

        We disagree that the judge’s ruminations on the potential quality of Pruitt’s

trial evidence suggest that she would improperly disregard or misweigh that

evidence. Further, the fact that the district judge ruled against the appellants

previously is of little impact; otherwise, every reversed case would have to be

reassigned on remand. And as the defendants point out, the fact that the judge was

able to reconsider and set aside her reasoning from Fuller’s case when adjudicating

Pruitt’s suggests that she would not have a problem setting aside her previous

views. Finally, although the case is still at the pleadings stage, the district judge

has been assigned to Fuller’s case for over four years and to Pruitt’s for nearly

three. She has expended significant effort on the not-so-simple issues of ERISA’s

fiduciary duties.    Because we can discern very little, if any, benefit from

reassignment, the “waste and duplication” of a reassignment outweighs any gains.

Accordingly, the request for reassignment on remand is denied.


                                          5
    Case: 14-13207   Date Filed: 06/30/2015   Page: 6 of 6


VACATED AND REMANDED.




                             6